Citation Nr: 0944469	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, claimed as secondary to 
service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board acknowledges that the January 2005 rating decision 
also denied entitlement to an increased disability evaluation 
for posttraumatic stress disorder (PTSD).  The Veteran 
submitted a timely Notice of Disagreement (NOD) and the RO 
issued a Statement of the Case in March 2006 wherein the 
Veteran's disability evaluation for PTSD was increased from 
30 percent to 50 percent disabling, effective April 8, 2004.  
The Veteran did not perfect the appeal by filing a VA Form 9 
and, consequently, the issue of entitlement to an increased 
disability evaluation for PTSD is not before the Board at 
this time.    

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the Veteran's peripheral neuropathy, left upper 
extremity is proximately due to or related to his service-
connected diabetes mellitus, type II. 


CONCLUSION OF LAW

Peripheral neuropathy, left upper extremity is not 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected diabetes mellitus, type II.             
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009);              38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi,   18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2004, prior to the initial 
unfavorable AOJ decision issued in January 2005.  Thus, the 
timing requirements of Pelegrini have been met.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Nonetheless, the record shows that the Veteran was not 
provided adequate notice of how to substantiate a claim based 
on secondary service connection.  However, the Board finds 
this notice error is not prejudicial to the Veteran.  The 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) included the VA regulations pertinent to the 
Veteran's claim for secondary service connection.  
Additionally, at a personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in June 2009, the 
Veteran testified that he had peripheral neuropathy of the 
upper extremity resulting from his service-connected diabetes 
mellitus, type II.  See hearing transcript.  The record shows 
that the Veteran has actively participated in presenting 
arguments in support of his secondary service connection 
claim and has in fact expressed his understanding of the 
information and evidence necessary to substantiate his claim.  
Therefore, the Board concludes that the failure to provide a 
fully VCAA compliant notice on the issue was harmless and 
proceeding with the adjudication of the Veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
upper extremity as secondary to diabetes mellitus, type II 
would not be prejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the June 2004 VCAA letter did not notify 
the Veteran regarding the assignment of disability ratings 
and effective dates.  However, the Veteran was provided 
proper notification in March 2009.  Further, as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
peripheral neuropathy, any questions as to the assignment of 
disability ratings and effective dates are rendered moot.  

In sum, the Veteran has been provided VCAA notice in 
accordance with                      38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 with respect to nearly all pertinent 
provisions.  For those elements of notice that the Veteran 
was not specifically informed, the Board has demonstrated 
that any defective predecisional notice error was rendered 
non-prejudicial in terms of the essential fairness of the 
adjudication. As such, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A;           38 C.F.R. § 3.159(c)(4)(i) (2009).  In this 
regard, the Veteran's service treatment records are 
associated with the claims file, as well as all relevant 
private and VA treatment records.  The record reveals that 
the Veteran was not afforded a VA examination with respect to 
his claim for service connection for peripheral neuropathy, 
upper extremity.  However, as there is no medical evidence 
indicating that the Veteran's peripheral neuropathy is 
related to his service-connected diabetes mellitus, type II, 
a VA examination is not necessary to decide the claim.

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 2002). Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, or the result 
of, or aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused by or (b) aggravated by the service-connected 
disability.  38 C.F.R.              § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised 38 C.F.R. 
§ 3.310, the Board will consider the version in effect prior 
to October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

II.	Peripheral Neuropathy, Upper Extremity

As noted above, the Veteran does not contend that his 
peripheral neuropathy had its onset in service or is 
otherwise directly related to service.  Direct service 
connection will therefore not be addressed.  See 38 C.F.R. § 
3.303.  Rather, the Veteran contends that his current 
peripheral neuropathy is related to his service-connected 
diabetes mellitus, type II.  Indeed, in his application for 
compensation and/or pension benefits, the Veteran claimed 
service connection for peripheral neuropathy due to his 
diabetes.  Again, in the February 2005 NOD, the Veteran 
stated that he believed his peripheral neuropathy was due to 
his service-connected diabetes.  As such, the Board will only 
address the Veteran's claim for service connection on a 
secondary basis.  

The medical evidence of record shows that the Veteran has a 
current disability.  In the May 2009 letter from the 
Veteran's private physician, Dr. L.S.R., it was noted that 
the Veteran's current medical issues included peripheral 
neuropathy.  Thus, element (1) of Wallin is satisfied.  
Concerning element (2), the Veteran is service-connected for 
diabetes mellitus, type II.  Consequently, Wallin element (2) 
has been demonstrated.

Thus, the only remaining inquiry is whether the Veteran's 
peripheral neuropathy, upper extremity was caused or 
aggravated by his service-connected diabetes mellitus, type 
II.  

In reviewing the record, the Board observes that there is no 
medical evidence that indicates that the Veteran's peripheral 
neuropathy, upper extremity is related to his diabetes 
mellitus, type II.  Indeed, in the February 2005 VA treatment 
record, it was noted that the Veteran asked the physician 
whether his neuropathy-type symptoms could be related to his 
diabetes.  The physician explained to the Veteran that he did 
not think it was likely.  There is no other medical opinion 
addressing the etiology of the Veteran's peripheral 
neuropathy, upper extremity.  As the record does not contain 
any medical evidence relating the Veteran's peripheral 
neuropathy to his service-connected diabetes mellitus, type 
II, the claim must be denied.  See Wallin, supra, see also 38 
C.F.R. § 3.310(a).   

The Board has considered the Veteran's own statements that 
his peripheral neuropathy is related to his service-connected 
diabetes mellitus, type II.  With respect to the etiology of 
a medical disorder, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between his peripheral neuropathy and his service-connected 
diabetes mellitus, type II are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions 
are statements of the effect of a service-connected 
disability on his peripheral neuropathy.  Such statements 
clearly fall within the realm of opinions requiring medical 
expertise.  The Veteran has not demonstrated any such 
expertise.  Hence, his contentions are not competent medical 
evidence of causation or aggravation.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for peripheral neuropathy, upper 
extremity.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for peripheral neuropathy, 
upper extremity, claimed as secondary to service-connected 
diabetes mellitus, type II is denied.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
remaining claim on appeal.

The Veteran contends that his erectile dysfunction is 
secondary to his service-connected diabetes mellitus, type 
II.  As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen at 448. Cf. Davis v. Principi, 276 F.3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Here, the medical evidence of record is conflicting as to the 
etiology of the Veteran's erectile dysfunction.  The Veteran 
was afforded VA examinations in October 2004 and April 2008.  
The October 2004 VA examiner opined that the Veteran had 
problems with erections for four years, predating the 
diabetes by at least three years and, therefore, the 
Veteran's erectile dysfunction was not related to the 
diabetes.  In contrast, the April 2008 VA examiner opined 
that the Veteran's sexual dysfunction was at least as likely 
as not related to the Veteran's diabetes mellitus, type II.  
However, the examiner did not provide a rationale for the 
provided opinion.  In addition, the Veteran submitted a 
statement from his private physician, Dr. L.S.R.  In the 
letter, Dr. L.S.R. opined that the Veteran's history of 
erectile dysfunction appeared to be "multi-factorial in 
etiology..."  The Board notes that the Court has held that 
if the medical evidence of record is insufficient, or of 
doubtful weight or credibility, VA must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In reviewing the aforementioned medical evidence, the Board 
finds that the evidence is simply not sufficient to decide 
the Veteran's claim at this time.  As discussed above, there 
are conflicting medical opinions of record.  While the April 
2008 VA examiner provided a positive nexus opinion without a 
supporting rationale, the October 2004 examiner provided a 
negative nexus opinion, stating that the Veteran's erectile 
dysfunction predated his diabetes mellitus, type II.  
Additionally, none of the aforementioned medical evidence 
provides an opinion as to whether the Veteran's erectile 
dysfunction was aggravated by his service-connected diabetes 
mellitus, type II.  See Allen, supra.  In light of the 
unclear medical evidence and for the reasons described above, 
the Veteran's claim must be remanded for a VA opinion.

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a medical 
professional to determine the nature and 
etiology of the currently diagnosed 
erectile dysfunction.  Pertinent documents 
in the Veteran's claims file should be 
reviewed and noted as such in the 
examination report.  The examiner should 
provide an opinion as to whether it is at 
least likely as not (a 50 percent or 
higher degree of probability) that the 
erectile dysfunction was caused or 
aggravated by the service-connected 
diabetes mellitus, type II.  Aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner should provide a thorough and 
complete rationale for all opinions 
provided in the report.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claim can 
be granted. If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


